Exhibit 10.2
APPROACH RESOURCES INC.
2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
PERFORMANCE VESTING
AND TIME VESTING REQUIREMENTS
     THIS AGREEMENT, made and entered into as of the ___ day of ____________,
2010, by and between Approach Resources Inc., a Delaware corporation
(“Approach”), and _________________________, an employee, outside director or
other individual providing services to Approach or one of its Affiliates
(“Participant”).
     WHEREAS, the Compensation Committee of Approach’s Board of Directors or
such other committee designated by Approach’s Board of Directors (the
“Committee”), acting under Approach’s 2007 Stock Incentive Plan (the “Plan”),
has the authority to award restricted shares of Approach’s common stock, $0.01
par value per share (the “Common Stock”), to employees, outside directors or
other individuals providing services to Approach or an Affiliate;
     WHEREAS, pursuant to the Plan, the Committee has determined to make such an
award to Participant on the terms and conditions and subject to the restrictions
set forth in the Plan and this Agreement, and Participant desires to accept such
award; and
     WHEREAS, a copy of the Plan has been made available to Participant and
shall be deemed a part of this Agreement as if fully set forth herein and the
terms capitalized but not defined herein shall have the meanings set forth in
the Plan.
     NOW, THERFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, Approach hereby
awards to Participant, and Participant hereby accepts, a restricted stock award
(the “Award”) of _____ shares (the “Restricted Shares”) of Common Stock. The
Award is made on the ___ day of ____________, 2010 (the “Grant Date”). A
certificate representing the Restricted Shares shall be issued in the name of
Participant (or, at the option of Approach, in the name of a nominee of
Approach) as of the Grant Date and delivered to Participant on the Grant Date or
as soon thereafter as is practicable. Participant shall cause the certificate
representing the Restricted Shares, upon receipt thereof by Participant, to be
deposited, together with stock powers and any other instrument of transfer
reasonably requested by Approach duly endorsed in blank, with Approach, to be
held by Approach in escrow for Participant’s benefit until such time as the
Restricted Shares represented by such certificate are either forfeited by
Participant to Approach or the restrictions thereon terminate as set forth in
this Agreement.
     2. Vesting and Forfeiture.
          (a) The Restricted Shares shall be subject to a restricted period that
shall commence on the Grant Date and shall end on the time-based vesting dates
described in Section 2(a)(ii) below (the “Restricted Period”), subject to the
satisfaction of the Performance Vesting Requirement described in
Section 2(a)(i). During the Restricted Period, the Restricted Shares shall be
subject to being forfeited by Participant to Approach as provided in this
Agreement, and Participant may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of any of the Restricted Shares (the “Restrictions”).

1



--------------------------------------------------------------------------------



 



               (i) Performance Vesting Requirement. The “Performance Vesting
Requirement” means the performance-based vesting Restrictions for the Restricted
Shares. The Performance Vesting Requirement shall be satisfied by the
achievement of the “Performance Goals,” which are performance criteria
established by the Committee pursuant to Article XI of the Plan and set forth in
Appendix A attached hereto. After the end of the 2010 calendar year, the
Committee will review and analyze Approach’s performance for the 2010 calendar
year and determine whether the Performance Vesting Requirement has been
satisfied. If the Committee determines that the Performance Vesting Requirement
has been satisfied, the Committee will certify the achievement of each of the
Performance Goals for the 2010 calendar year and then the Time Vesting
Requirement in Section 2(a)(ii) below will be the remaining Restriction
applicable to the Restricted Shares. If the Committee determines that the
Performance Vesting Requirement has not been satisfied, (i) the Participant
shall have no rights whatsoever in and to any of the Restricted Shares, (ii) all
of the Restricted Shares shall automatically revert to Approach at no cost and
(iii) neither the Participant nor any of his or her heirs, beneficiaries,
executors, administrators or other personal representatives shall have any
rights with respect thereto. The Committee’s certification of the achievement of
the Performance Goals will be effective as of December 31, 2010, regardless of
any delay in the Committee’s determination of whether the Performance Goals were
satisfied for the 2010 calendar year. The Committee shall have the sole
discretion for determining whether the Performance Vesting Requirement has been
satisfied and any such determination shall be conclusive.
               (ii) Time Vesting Requirement. The “Time Vesting Requirement”
means the time-based vesting Restrictions for the Restricted Shares during the
Restricted Period. The time-based Restrictions on the Restricted Shares shall
lapse and the vesting date shall occur as to:
               (A) 33-1/3% of the Restricted Shares (if a fractional number,
then the next lower whole number) on December 31, 2012, provided Participant is
in the continuous active service of Approach or an Affiliate until such date;
               (B) an additional 33-1/3% of the Restricted Shares (if a
fractional number, then the next lower whole number) on December 31, 2013,
provided Participant is in the continuous active service of Approach or an
Affiliate until such date; and
               (C) the remaining Restricted Shares on December 31, 2014,
provided Participant is in the continuous active service of Approach or an
Affiliate until such date.
Following the removal of the Restrictions on any Restricted Shares pursuant to
both the Performance Vesting Requirement and the Time Vesting Requirement,
Approach shall, as soon as administratively feasible, deliver to Participant
from escrow a certificate representing such shares of Common Stock and
Participant shall be free to sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of such shares of Common Stock, subject to applicable
securities laws and the policies of Approach then in effect.
          (b) Subject to paragraph (c) of this Section 2, upon termination of
Participant’s employment or service with Approach or an Affiliate,
(i) Participant shall have no rights whatsoever in and to any of the Restricted
Shares as to which the Restrictions have not been removed pursuant to paragraph
(a) of this Section 2 as of the date of the Participant’s termination of
employment or service, (ii) all of the Restricted Shares as to which the
Restrictions have not been removed pursuant to paragraph (a) of this Section 2
as of the date of the Participant’s termination of employment or service shall
automatically revert to Approach at no cost and (iii) neither Participant nor
any of his or her heirs, beneficiaries, executors, administrators or other
personal representatives shall have any rights with respect thereto.

2



--------------------------------------------------------------------------------



 



          (c) Change in Control and Termination of Employment or Service for
Death or Disability.
          (i) Change in Control. The Change of Control provisions in Article
XIII of the Plan shall apply with respect to the Restricted Shares.
          (ii) Termination of Employment or Service for Death or Disability. If
Participant’s employment or service with Approach or an Affiliate is terminated
as a result of the Participant’s death or Disability, then the Restrictions on
the Restricted Shares shall automatically lapse as to any remaining outstanding
Restricted Shares the Participant may hold at the time of such a termination of
employment or service. Any Restrictions imposed upon the Restricted Shares as a
result of the Performance Vesting Requirement will be deemed to be satisfied at
the “maximum” levels necessary to satisfy the Performance Vesting Requirement at
the time of the Participant’s termination of employment or service as a result
of the Participant’s death or Disability.
     3. Rights as Stockholder. Subject to the provisions of this Agreement, upon
the issuance of a certificate or certificates representing the Restricted Shares
to Participant, Participant shall become the record and beneficial owner thereof
for all purposes and shall have all rights as a stockholder, including without
limitation voting rights and the right to receive dividends and distributions
(provided that any such dividend or distribution shall be paid no later than the
15th day of the third month of the calendar year following the calendar year in
which the dividend or distribution is declared by Approach), with respect to the
Restricted Shares. If and to the extent Approach shall effect a stock split,
stock dividend or similar distribution with respect to the Common Stock, (a) the
stock distributed pursuant thereto shall be held by Approach with respect to
those Restricted Shares as to which the Restrictions have not yet been removed
pursuant to Section 2; (b) such additional stock shall enjoy the privileges and
be subject to the Restrictions applicable to the Restricted Shares; and
(c) Participant shall be entitled to sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of such additional stock when the Restrictions
on the Restricted Shares to which the distribution relates have been removed
pursuant to Section 2.
     4. Optional Issuance in Book-Entry Form. Notwithstanding the foregoing, at
the option of Approach, any shares of Common Stock that under the terms of this
Agreement are issuable in the form of a stock certificate may instead be issued
in book-entry form.
     5. Withholding Taxes.
          (a) Participant may elect, within 30 days of the Grant Date and on
notice to Approach and the Internal Revenue Service in accordance with Section
83(b) of the Internal Revenue Code of 1986, as amended, and the regulations and
other guidance thereunder, to realize income for federal income tax purposes
equal to the fair market value of the Restricted Shares on the Grant Date. In
such event, Participant shall make arrangements satisfactory to Approach or the
appropriate Affiliate to pay in the calendar year that includes the Grant Date
any federal, state or local taxes required to be withheld with respect to such
shares.
          (b) If no election is made by Participant pursuant to Section 5(a)
hereof, then upon the termination of the Restrictions applicable hereunder to
all or any portion of the Restricted Shares, Participant (or in the event of
Participant’s death, the administrator or executor of Participant’s estate) will
pay to Approach or the appropriate Affiliate, or make arrangements satisfactory
to Approach or such Affiliate regarding payment of, any federal, state or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares with respect to which such Restrictions have terminated. Approach may
allow the Participant to pay the amount of such taxes required by law to be
withheld with respect to the Restricted Shares by (i) withholding shares of
Common Stock from any issuance of Common Stock due as a result of the removal of
the Restrictions on any Restricted Shares, or (ii) permitting the Participant to
deliver to Approach previously acquired shares of Common Stock, in each case
having an aggregate fair market value equal to the amount of such required
withholding taxes.

3



--------------------------------------------------------------------------------



 



          (c) Any provision of this Agreement to the contrary notwithstanding,
if Participant does not satisfy his or her obligations under paragraphs (a) or
(b) of this Section 5, Approach shall, to the extent permitted by law, have the
right to deduct from any payments made under the Plan, regardless of the form of
such payment, or from any other compensation payable to Participant, whether or
not pursuant to this Agreement or the Plan and regardless of the form of
payment, any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Shares.
     6. Reclassification of Shares. In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination of shares or other change affecting the Common Stock, the Committee
shall make adjustments in accordance with the Plan. Any such adjustments made by
the Committee shall be conclusive.
     7. Effect on Employment. Nothing contained in this Agreement shall confer
upon Participant the right to continue in the employment of Approach or any
Affiliate, or affect any right which Approach or any Affiliate may have to
terminate the employment of Participant. This shall not be construed as any
agreement or understanding, express or implied, that Approach or any Affiliate
will retain Participant as an employee for any period of time or at any
particular rate of compensation or other terms and conditions of employment
unrelated to Restricted Shares.
     8. Investment Representations.
          (a) The Shares are being received for Participant’s own account with
the intent of holding them and without the intent of participating, directly or
indirectly, in a distribution of such Shares and not with a view to, or for
resale in connection with, any distribution of such Shares or any portion
thereof.
          (b) A legend may be placed on any certificate(s) or other document(s)
delivered to Participant or substitute therefore indicating restrictions on
transferability of the Shares pursuant to this Agreement or referring to any
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, NASDAQ or any other stock exchange or association upon
which the common stock of Approach is then listed or quoted, any applicable
federal or state securities laws, and any applicable corporate law, and any
transfer agent of Approach shall be instructed to require compliance therewith.
     9. Assignment. Approach may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Participant under this Agreement may not be assigned,
sold, transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant other than by will or the applicable laws of descent and
distribution.
     10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of (a) Approach and its successors and assigns, and (b) Participant and
his or her heirs, devisees, executors, administrators and personal
representatives.
     11. Notices. All notices between the parties hereto shall be in writing and
given in the manner provided in Section 15.7 of the Plan. Notices to Participant
shall be given to Participant’s address as contained in Approach’s records.
Notices to Approach shall be addressed to the Corporate Secretary at the
principal executive offices of Approach as set forth in Section 15.7 of the
Plan.
     12. Governing Law; Exclusive Forum; Consent to Jurisdiction. This Agreement
shall be governed by the laws of the State of Delaware except for its laws with
respect to conflict of laws. The exclusive forum for any lawsuit arising from or
related to this Agreement shall be a state or federal court in Tarrant County,

4



--------------------------------------------------------------------------------



 



Texas. This provision does not prevent Approach from removing to an appropriate
federal court any action brought in state court. NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED AS PROHIBITING REMOVAL TO FEDERAL COURT BY APPROACH OF ANY ACTION
BROUGHT AGAINST IT BY PARTICIPANT.
     13. Execution of Receipts and Releases. Any issuance or transfer of the
Shares to Participant or Participant’s legal representative, heir, legatee or
distributee, in accordance with the provisions of this Agreement, shall be in
full satisfaction of all claims of such persons hereunder related to the Award.
Approach may require Participant or Participant’s legal representative, heir,
legatee or distribute, as a condition precedent to such issuance, to execute
such a release and receipt therefore in such form as Approach may determine.
     14. Severability. If any provision of this Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
     15. Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     16. Amendment. The Committee may amend the terms of this Award and this
Agreement at any time, although no such amendment shall adversely affect, in any
material way, the Participant’s (or a Participant’s Permitted Transferee’s)
rights under an outstanding Award without the prior consent of the Participant
(or the Participant’s Permitted Transferee) then holding the Award.
     17. Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning its subject matter and supersedes all prior
agreements, understandings, and statements, both written and oral, between the
parties with respect to such subject matter. In signing this Agreement, the
Participant is not relying on any written or oral statement, promise, or
representation from Approach or its Affiliates concerning this Agreement other
than as set above in this Agreement.
     IN WITNESS WHEREOF, Approach and Participant have executed this Agreement
as of the date first written above.

            APPROACH RESOURCES INC.
      By:           Name:           Title:           PARTICIPANT               
  Participant Signature                         Participant Printed Name   

5



--------------------------------------------------------------------------------



 



STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Approach Resources Inc.
2007 Stock Incentive Plan and the Restricted Stock Award Agreement dated
_______________, 20___ (the “Agreement”), the undersigned Participant hereby
sells, assigns and transfers unto ______________________________, __________
shares of Common Stock, $0.01 par value per share, of Approach Resources Inc., a
Delaware corporation (“Approach”), standing in the undersigned’s name on the
books of Approach and does hereby irrevocably constitute and appoint the
Corporate Secretary of Approach as the undersigned’s attorney-in-fact, with full
power of substitution, to transfer said stock on the books of Approach. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.
Dated: _________________________
PARTICIPANT

                             Participant Signature                        
Participant Printed Name   

6



--------------------------------------------------------------------------------



 



APPENDIX A
TO RESTRICTED STOCK AWARD AGREEMENT
Performance Goals for Performance Vesting Requirement
     The Performance Goals for the Restricted Shares shall be comprised of the
three company goals set forth in Section 1 of this Appendix A below. All three
of the Performance Goals must be met or exceeded for the Performance Vesting
Requirement for the Restricted Shares to be satisfied; if only one or two of the
Performance Goals are met, no proportional vesting shall occur. The Committee
shall have the sole discretion for determining whether the Performance Vesting
Requirement has been satisfied and any such determination shall be conclusive.
     1. Performance Goals. The following Performance Goals shall apply with
respect to the Restricted Shares and relate to the calendar year ending
December 31, 2010 (the “2010 calendar year”):
     (a) Approach’s proved oil and gas reserves as of December 31, 2010,
increased a minimum of 10.0% during the 2010 calendar year, as compared to
Approach’s proved oil and gas reserves as of December 31, 2009;
     (b) Finding and Development (“F&D”) costs did not exceed $2.50 per Mcfe of
natural gas for the 2010 calendar year; and
     (c) Long-term debt as of December 31, 2010, must not exceed 2.75 times
EBITDAX for the 2010 calendar year.
     2. Definitions and Calculations Procedures
     (a) Proved oil and gas reserves are the estimated volumes of Approach’s
total proved oil and gas reserves as determined by an independent reserve
engineering firm in accordance with the rules and regulations of the Securities
and Exchange Commission.
     (b) F&D costs are calculated by dividing the sum of property acquisition,
exploration and development costs by extensions, discoveries and revisions
(excluding price revisions).
     (c) Long-term debt is calculated under GAAP as included in the Company’s
balance sheet.
     (d) EBITDAX is calculated as net income (loss), plus (i) exploration
expense, (ii) depletion, depreciation and amortization expense,
(iii) share-based compensation expense, (iv) unrealized gain (loss) on commodity
derivatives, (v) interest expense, and (vi) income taxes. EBITDAX may also
include other non-recurring items that the Committee, in its sole discretion,
may deem appropriately added back to GAAP net income.
     (e) Mcfe is one thousand cubic feet equivalent of natural gas, using a
conversion of ratio of six thousand cubic feet of natural gas to one barrel of
oil, condensate or natural gas liquids.

A-1